Citation Nr: 1803559	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-20 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1965 to May 1980, to include Foreign Service in Germany, Korea and the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to service connection for PTSD.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The Board has recharacterized the claim for entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).
In May 2011 and June 2011, the Veteran was provided VA psychiatric examinations to determine the nature and etiology of his current psychiatric disorders, to include PTSD.  The May 2011 VA examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis but determined that the Veteran had diagnosed anxiety disorder, and opioid dependence.  Within a June 2011 VA examination, the VA clinical psychologist also determined that the Veteran did not meet the criteria for PTSD, and opined that the Veteran's currently diagnosed anxiety was not caused by or the result of his military service.  VA treatment records dated after the 2011 VA examinations of record, from June 2011 to December 2016, show the Veteran has current psychiatric diagnoses of PTSD, major depression, panic disorder, anxiety disorder and opioid dependence.  Additionally, the Veteran has provided lay testimony of his in-service stressors which he claims have contributed to his current psychiatric diagnoses.  Therefore, the Board finds that the Veteran must be afforded a new VA examination based on the medical and lay evidence of record received since the June 2011 VA examination.  

VA has a duty to assist a veteran in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. § 3.159  (2017).  Upon review of the record, the Board notes that the Veteran's military personnel records have not been associated with the record.  Further, the AOJ should request and associate with the record all outstanding VA treatment records prior to ordering the aforementioned development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's military personnel records.  The Board notes that military personnel records have not been requested or associated with the Veteran's claims file.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

2.  Obtain and associate with the claims file all outstanding VA treatment records after December 2016 pertaining to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

3.  After completion of the above record development, the AOJ should refer the case for a VA psychiatric examination to address the etiology of the Veteran's diagnosed acquired psychiatric disorder, to include any currently diagnosed PTSD, major depression, panic disorder and anxiety disorder.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should identify all current acquired psychiatric diagnoses, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset in service or is otherwise is related to service.  If a diagnosis of PTSD is rendered, the examiner should identify the specific stressor or stressors supporting such a diagnosis.

In rendering the above opinions, the Board directs the examiner's attention to, but to not limit review to, VA treatment records from June 2011 to December 2016 showing diagnoses of PTSD, major depression, anxiety disorder and panic disorder.  Additionally, the Board notes that the Veteran provided testimony within a December 2016 Travel Board hearing as to specific in-service stressors.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




